 

[gic2pboc1blg000001.jpg]

Exhibit 10.4

2929 Seventh Street, Suite 100

 

Berkeley, California 94710

 

 

 

HAND DELIVERED

May 30, 2019

Ryan Spencer

172 Gordon Way

Martinez, CA 94553

Re: Promotion

Dear Ryan,

On behalf of the Board of Directors, I am pleased to confirm your promotion and
associated change in compensation effective May 16, 2019.

New Title: Senior Vice President, Commercial

New Annual Base Salary: $360,000

New Bonus Target: 50%

Note: Your 2019 Annual Bonus (payable in Q1 2020) will be prorated as follows:

 

•

The period from January 1, 2019 – May 1, 2019 will be calculated on your former
annual base salary of $296,010 and your former bonus target of 40%

 

•

The period from May 16, 2019 – December 31, 2019 will be calculated at your new
base salary of $360,000 and your new bonus target of 50%

Congratulations on this well-deserved promotion!

Best regards,

/s/ Peggy Phillips

Peggy Phillips

Chair, Compensation Committee of the Board of Directors

CC: Personnel file and Payroll

 

Phone: 510-848-5100

Toll-Free: 877-848-5100

Fax: 510-848-1327

www.dynavax.com

 

--------------------------------------------------------------------------------

 

[gic2pboc1blg000001.jpg]

 

2929 Seventh Street, Suite 100

 

Berkeley, California 94710

 

 

 

HAND DELIVERED

May 30, 2019

Ryan Spencer

172 Gordon Way

Martinez, CA 94553

Re: Monthly Stipend for Interim Appointment to The Shared Office of The
President

Dear Ryan,

This letter confirms the monthly stipend of $6,500 associated with your interim
appointment to the shared Office of the President effective May 21, 2019.  The
monthly stipend will be paid on the last payroll cycle of each month for each
month (including partial months) that you serve in this interim capacity.  In
addition, the monthly stipend earnings will be included as income in the
calculation of your 2019 Annual Bonus award.  

On behalf of the Board of Directors, I want to personally thank you for
accepting this interim leadership role during this period of transition for
Dynavax.

Best regards,

/s/ Peggy Phillips

Peggy Phillips

Chair, Compensation Committee of the Board of Directors

CC: Personnel file and Payroll

 

Phone: 510-848-5100

Toll-Free: 877-848-5100

Fax: 510-848-1327

www.dynavax.com

 